EXHIBIT 10.30
 
CHANGE IN CONTROL AGREEMENT
 
AGREEMENT dated as of May 5, 2009, between HANCOCK FABRICS, INC., a Delaware
corporation ("Corporation"), and Susan D. Zewicke ("Executive"), whose address
is 7780 Sunset Ct., Saline, MI 48176.
 
WHEREAS:
 
A.  Corporation wishes to attract and retain well ­qualified executive and key
personnel and, in the event of any Change in Control (as defined in Section 2)
of Corporation, to assure both itself and Executive of continuity of management;
and
 
B.  Corporation, wishes to enter into this Agreement until March 31, 2010 (“the
Expiration Date”), though This Agreement may be renewed for additional one year
periods as of the Expiration Date and each subsequent expiration, by mutual
written consent of the parties hereto; and
 
C.  No benefits shall be payable under this Agreement unless the Effective Date
shall occur and thereafter Executive's employment is terminated; and
 
D.  The employment of Executive is "at will" and may be terminated by
Corporation without payment of any benefits hereunder until the occurrence of a
Change in Control;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is hereby agreed by and between Corporation and Executive as
follows:
 
1.           Operation of Agreement.  No benefits shall be payable hereunder
unless a Change in Control (as defined in Section 2) occurs during the Change in
Control Period (as defined in Section 3).  For the purposes of this Agreement
the date on which such a Change in Control occurs is referred to herein as the
"Effective Date."
 
2.           Change in Control.  For the purposes of this Agreement, the term
"Change in Control" means the happening of any of the following:  (i) any person
or entity, including a "group" as defined in Section 13(d)(3) of the 1934 Act,
other than the Company, a subsidiary of the Company, or any employee benefit
plan of the Company or its subsidiaries, becomes the beneficial owner of the
Company's securities having 51 percent or more of the combined voting power of
the then outstanding securities of the Company that may be cast for the election
for directors of the Company (other than as a result of an issuance of
securities initiated by the Company in the ordinary course of business); or (ii)
as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
directors of the Company or such other corporation or entity after such
transaction, are held in the aggregate by holders of the Company's securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transactions.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Change in Control Period.  The "Change in Control Period" is the
period commencing on the date of this Agreement and ending on the earlier to
occur of (i) the Expiration Date, or (ii) the first day of the month coinciding
with or next following Executive's 65th birthday.  The expiration of the Change
in Control Period shall not limit Corporation's obligation to provide, or
Executive's right to collect, payments and benefits pursuant to Section 5 and
Section 10 hereof.
 
4.           Certain Definitions.
 
(a) Death or Disability.  Executive's employment shall terminate automatically
upon Executive's death ("Death").  Corporation will be considered to have
terminated Executive's employment for Disability, if after having established
Executive's Disability (as defined below), Executive receives written notice
given in accordance with Section 9(b) of Corporation's intention to terminate
his employment.  Executive's employment will terminate for Disability effective
on the 90th day after receipt of such notice (the "Disability Effective Date")
if within such 90-day period after such receipt Executive shall fail to return
to full-time performance of his duties.  For purposes of this Agreement,
"Disability" means a disability that, after the expiration of more than 180 days
after its commencement, is determined to be total and permanent by a physician
selected by Corporation or its insurers and acceptable to Executive or his legal
representative (such agreement as to acceptability not to be withheld
unreasonably).
 
 
2

--------------------------------------------------------------------------------

 
 
Consistent with, and not in limitation of, the provisions of Section 6 of this
Agreement, neither a termination for, nor a determination of, Disability
pursuant to this Section 4(a) shall be deemed in and of itself a termination for
or determination of disability with respect to Executive's eligibility to
receive long-term disability benefits, continued medical, dental, or life
insurance coverage, retirement benefits, or benefits under any other plan or
program provided by Corporation or one of its affiliated companies and for which
Executive may qualify.
 
(b)  Cause.  Executive's employment will be terminated for Cause if the majority
of the Incumbent Board determines that Cause (as defined in this Agreement)
exists.  For purposes of this Agreement, "Cause" means (i) an act or acts of
fraud or misappropriation on Executive's part that result in or are intended to
result in his personal enrichment or the enrichment of a competitor of
Corporation at the expense of Corporation or one of its affiliated companies,
(ii) moral turpitude, or (iii) conviction of a felony or misdemeanor.  For
purposes of this Agreement, “moral turpitude” is defined for the purposes of
this Severance Agreement as the following:
 
(1)
That element and personal misconduct in the private and social duties which a
person owes to his fellow human beings or to society in general, which
characterizes the act done as an act of baseness, vileness or depravity, and
contrary to the accepted and customary rule of right and duty between two human
beings.

 
(2)
Conduct done knowingly contrary to justice, honesty or good morals.

 
 
3

--------------------------------------------------------------------------------

 
 
(3)
Intentional, knowing or reckless conduct causing bodily injury to another or
intentional, knowing or reckless conduct which, by physical menace, put another
in fear of imminent serious bodily injury.

 
(c)  Good Reason.  For purposes of this Agreement, "Good Reason" means
 
(i)  without the express written consent of Executive, (A) the assignment to
Executive of any duties inconsistent in any substantial respect with Executive's
position, authority or responsibilities as in effect during the 90-day period
im­mediately preceding the Effective Date, or (B) any other substantial adverse
change in such position (including titles and reporting requirements), authority
or responsibilities;
 
(ii)  any failure by Corporation to furnish Executive and/or, where applicable,
his family with compensation (including annual bonus) and benefits at a level
equal to or exceeding those received (on an annual basis) by Executive from
Corporation during the 90-day period preceding the Effective Date, including a
failure by Corporation to main­tain Corporation's incentive compensation plans
or any subsequent plans (including the right to defer the receipt of payments
thereunder), other than an insubstantial and inadvertent failure remedied by
Corporation promptly after receipt of notice thereof given by Executive;
 
(iii) Corporation's requiring Executive to be based or to perform services at
any office or location other than that at which Executive is primarily based
during the 90-day period preceding the Effective Date, except for travel
reasonably required in the performance of Executive's responsibilities; or
 
(iv) any failure by Corporation to obtain the assumption and agreement to
perform this Agreement by a successor as contemplated by Section 8(b).
 
For the purposes of this Section 4(c), any good faith determination of "Good
Reason" made by Executive shall be con­clusive.
 
(d)  Notice of Termination.  Any termination by Corporation for Cause or by
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 9(b).  Any notice of
termination by Corporation for Disability shall be given in accordance with
Section 4(a).  For purposes of this Agreement, a "Notice of Termination" means a
written notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive's
employment under the provision so indicated and (iii) if the termination date is
other than the date of receipt of such notice, specifies the termination date
(which date shall not be more than 15 days after the giving of such notice).
 
 
4

--------------------------------------------------------------------------------

 
 
(e)  Date of Termination.  Date of Termination means the date of receipt of the
Notice of Termination or any later date specified therein as the termination
date, as the case may be, or if Executive's employment is terminated by
Corporation for any reason other than Cause, Death or Disability, the date on
which Corporation notifies Executive of such termination.  Notwithstanding any
contrary provision in this Section 4(e), if Executive's employment terminates
due to Disability, the Date of Termination shall be the Disability Effective
Date.  Notwithstanding any contrary provision in this Agreement, Executive’s
Date of Termination will be the date on which Executive has a “separation from
service” (within the meaning of such term under Section 409A of the Code) with
Corporation and all other companies that would be aggregated with Corporation
under Sections 414(b) or 414(c) of the Code.
 
5.           Obligations of Corporation Upon Termination.
 
(a)  Good Reason Other Than For Cause, Death or Disability.  Regardless of
whether the Change in Control Period has expired, if, within one year after the
Effective Date, (i) Corporation shall terminate Executive's employment for any
reason other than for Cause, Death or Disability, or (ii) Executive shall
terminate his employment for Good Reason:
 
(I)  Corporation shall pay to Executive in a lump sum in cash within 20 days
after the 6-month anniversary of the Date of Termination the aggregate of the
amounts determined pursuant to the following clauses (A) and (B):
 
 
5

--------------------------------------------------------------------------------

 
 
(A) if not theretofore paid, Executive's base salary through the  Date of
Termination at the rate in effect at the time the Notice of Termination was
given; and
 
(B)  the product of the sum of (x) Executive's annual base salary at the rate in
effect at the time the Notice of Termination was given, or if higher, at the
highest rate in effect at any time within the 90-day period preceding the
Effective Date and (y) an amount equal to the bonus(if any) paid or payable to
Executive pursuant to the applicable cash incentive compensations plan(s) with
respect to the last full fiscal year completed prior to the Date of Termination,
multiplied by 1.5; provided, however, if Executive’s Date of Termination occurs
after Executive’s 64th birthday, the amount provided in clause (B) above shall
be prorated by multiplying such amount by a fraction, the numerator of which
shall be the number of months (including fractions of a month) that at the Date
of Termination remain until the first day of the month coinciding with or next
following Executive's 65th birthday and denominator of which shall be twelve
(12); and
 
(II)  until the earlier to occur of (i) the date eighteen (18) months following
the Date of Termination, or (ii) the first day of the first month coinciding
with or next following Executive's 65th birthday (the period of time from the
Date of Termination until the earlier of (i) or (ii) is hereinafter referred to
as the "Unexpired Period"), Corporation shall continue to provide all benefits
that Executive and/or his family is or would have been entitled to receive under
all medical, dental, vision, disability, executive life, group life, accidental
death and travel accident insurance plans and programs of Corporation and its
affiliated companies, in each case on a basis providing Executive and/or his
family with the opportunity to receive benefits at least equal to those provided
by Corporation and its affiliated companies for Executive under such plans and
programs if and as in effect at any time during the 90-day period preceding the
Effective Date.  Notwithstanding anything in this Agreement to the contrary,
Corporation shall not provide medical, dental or vision benefits to Executive
pursuant to this paragraph (II) for longer than the period of time during which
Executive would be entitled (or would, but for such benefits, be entitled) to
continuation coverage under a group health plan of Corporation or one of its
affiliated companies under Section 4980B of the Code (“COBRA”) if Executive
elected such coverage and paid the applicable premiums.
 
 
6

--------------------------------------------------------------------------------

 
 
6.           Non-exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit Executive's continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by Corporation or any of its
affiliated companies and for which Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as Executive may have under any
employment, stock option or other agreements with Corporation or any of its
affiliated companies.  Amounts that are vested benefits or that Executive is
otherwise entitled to receive under any plan or program of Corporation or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan or program.
 
7.           Full Settlement.  The payments provided for in this Agreement are
in full settlement of any claims Executive may have against Corporation arising
out of his termination, including, but not limited to, any claims for wrongful
discharge.  Corporation's obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right that Corporation may have
against Executive or others; provided, however, that Corporation's failure to
make any such setoff shall not constitute a waiver of any claim of Corporation
against Executive.  In no event shall Executive be obligated to seek other
employment by way of mitigation of the amounts payable to Executive under any of
the provisions of this Agreement.  Corporation agrees to pay, to the full extent
permitted by law, all legal fees and expenses Executive may reasonably incur as
a result of any contest (regardless of the outcome thereof) by Corporation or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof, in each case plus
interest, compounded monthly, on the total unpaid amount determined to be
payable under this Agreement, such interest to be calculated on the basis of the
prime commercial lending rate announced by First Tennessee Bank, N.A. in effect
from time to time during the period of such non-payment, provided that any such
payment shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense was incurred and no payment
shall be made pursuant to this Section 7 more than 10 years after Executive’s
Date of Termination.  Notwithstanding anything in this Agreement to the
contrary, if any payment under this Section 7 or any other Section of this
Agreement constitutes deferred compensation under Section 409A of the Code and
is payable on account of Executive’s separation from service (within the meaning
of such term under Section 409A of the Code), such payment shall be made no
earlier than the 6-month anniversary of Executive’s Date of Termination.
 
 
7

--------------------------------------------------------------------------------

 
 
8.           Successors.
 
(a)  This Agreement is personal to Executive and without the prior written
consent of Corporation shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by Executive's legal representatives, executors,
heirs and legatees.
 
(b)  This Agreement shall inure to the benefit of and be binding upon
Corporation and its successors.  Corporation shall require any successor to all
or substantially all of the business and/or assets of Corporation, whether
directly or indirectly, by purchase, merger, consolidation, acquisition of
stock, or otherwise, by an agreement in form and substance satisfactory to
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as Corporation would be required to perform if no
such succession had taken place.
 
9.           Miscellaneous.
 
(a)  The captions of this Agreement are not part of the provisions hereof and
shall  have  no force or effect.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)  All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
 
If to Executive:


At the address first herein above written.




If to Corporation:


Hancock Fabrics, Inc.
One Fashion Way
Baldwyn, Mississippi 38824
Attn: Corporate Secretary


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
(c)  The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
 
(d)  Corporation may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.
 
(e)  This Agreement contains the entire understanding with Executive with
respect to the subject matter hereof.
 
(f)  Whenever used in this Agreement, the masculine gender shall include the
feminine or neuter wherever necessary or appropriate and vice versa and the
singular shall include the plural and vice versa.
 
(g)  Executive and Corporation acknowledge that the employment of Executive by
Corporation is "at will" and may be terminated by either Executive or
Corporation at any time and for any reason.  Nothing contained in the Agreement
shall affect such rights to terminate, it being agreed, however, that nothing in
this Section 9(g) shall prevent Executive from receiving any amounts payable
pursuant to Section 5(a), or 10 of this Agreement in the event of a termination
described in such Section 5(a), or 10 on or after the Effective Date.
 
 
9

--------------------------------------------------------------------------------

 
 
(h)  Executive agrees that Executive, during employment by Corporation, has
learned valuable information concerning the business, operations, employees,
vendors and customers of Corporation, and has established valuable relationships
with such vendors and customers of Corporation, and that use of such information
and relationships other than for the benefit of Corporation would materially
damage Corporation.  Therefore, Executive covenants and agrees that Executive
shall not, directly or indirectly, for eighteen (18) months from and after
Executive’s  Date of Termination, reveal any such information to any person
(except as required by law) or solicit any vendor, customer or employee to cease
being same as to Corporation or to change its relationship to Corporation in any
material respect.
 
10.           Penalty Taxes.  In the event that any payment or other
compensation or benefits made or provided to or for the benefit of Executive in
any way connected with employment of Executive by Corporation becomes subject to
tax pursuant to section 4999 of the Code or any successor provision or any
counterpart provision of state or local  tax law (the “Penalty Taxes”),
Corporation shall reimburse Executive for any Penalty Taxes and any additional
Federal, state and local taxes (including, without limitation, income taxes and
additional Penalty Taxes) required to be paid by Executive in respect of receipt
of such reimbursement, provided any such reimbursement will be made by the end
of Executive’s taxable year next following Executive’s taxable year in which
Executive remits the related taxes.  In addition, Corporation shall reimburse
Executive for any expenses incurred by Executive due to a tax audit or
litigation addressing the existence or amount of a tax liability, whether
Federal, state, local, or foreign, relating to any Penalty Taxes, provided any
such reimbursement will be made by the end of Executive’s taxable year following
Executive’s taxable year in which the taxes that are the subject of the audit or
litigation are remitted to the taxing authority, or where as a result of such
audit or litigation no taxes are remitted, the end of Executive’s taxable year
following Executive’s taxable year in which the audit is completed or there is a
final and non-appealable settlement or other resolution of the litigation.
 
 
10

--------------------------------------------------------------------------------

 
 
11.           Loss of Executive Officer Status.  In the event that Executive
ceases to be an executive officer of Corporation for any reason and at any time,
other than during either (i) one year immediately preceding the Effective Date
or (ii) one year immediately following the Effective Date, this Agreement shall
immediately be terminated such that Executive shall be entitled to no payments
hereunder and Corporation shall have no additional obligations hereunder.
 
12.           Revocation of Contingent Payments Agreement.  Executive and
Corporation previously entered into an Agreement to Secure Certain Contingent
Payments (the “Contingent Payments Agreement”) to provide for certain benefits
in connection with this Agreement, including an obligation of Corporation to
fund benefits under certain conditions.  Executive and Corporation hereby agree
that the Contingent Payments Agreement be and hereby is revoked and terminated
in its entirety, effective as of September 30, 2008, such that (i) no benefits
shall be payable under the Contingent Payments Agreement after such date and
(ii) neither Corporation nor Executive shall have any obligations under the
Contingent Payments Agreement after such date
 
IN WITNESS WHEREOF, Executive has executed this Agreement and, pursuant to the
authorization of its Board of Directors, Corporation has caused this Agreement
to be executed in its name on its behalf, all as of the day and year first above
written.
 
 

Executive    HANCOCK FABRICS, INC.            
/s/ Susan D. Zewicke
 
By
/s/ James M. Britz         Name: James M. Britz         Title: V-P Human
Resources  

 
 
11

--------------------------------------------------------------------------------

 